
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mrs. Emerson
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  to provide for a balanced budget for the United States Government and for
		  greater accountability in the enactment of tax legislation.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					1.Prior to each fiscal year, the Congress and
				the President shall agree on an estimate of total receipts for that fiscal year
				by enactment into law of a joint resolution devoted solely to that subject.
				Total outlays for that year shall not exceed the level of estimated receipts
				set forth in such joint resolution, unless three-fifths of the total membership
				of each House of Congress shall provide, by a rollcall vote, for a specific
				excess of outlays over estimated receipts.
					2.Whenever actual outlays exceed actual
				receipts for any fiscal year, the Congress shall, in the ensuing fiscal year,
				provide by law for the repayment of such excess. The public debt of the United
				States shall not be increased unless three-fifths of the total membership of
				each House shall provide by law for such an increase by a rollcall vote.
					3.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for that fiscal year in which total outlays do not exceed total
				receipts.
					4.No bill to increase revenue shall become
				law unless approved by a majority of the total membership of each House by a
				rollcall vote.
					5.The provisions of this article are waived
				for any fiscal year in which a declaration of war is in effect.
					6.Total receipts shall include all receipts
				of the United States except those derived from borrowing. Total outlays shall
				include all outlays of the United States except for those for repayment of debt
				principal.
					7.This article shall take effect beginning
				with the second fiscal year after its
				ratification.
					.
		
